Title: VII. Secretary of State to William Short, 12 March 1791
From: Jefferson, Thomas
To: Short, William



Dear Sir
Philadelphia March 12th. 1791

The enclosed papers will explain to you a Case which imminently endangers the peace of the United States with Spain. It is not  indeed of recent date, but it is recently laid before Government and is of so bold a feature as to render dangerous to our Rights a further acquiescence in their Suspension. The middle ground held by France between us and Spain, both in friendship and interest, requires that we should communicate with her with the fullest confidence on this occasion. I therefore enclose you a copy of my letter to Mr. Carmichael and of the papers it refers to, to be communicated to Monsieur de Montmorin, whose efficacious interference with the Court of Madrid you are desired to ask.—We rely with great confidence on his friendship, justice and influence. A cession of the navigation of the Missisippi and with such privileges as to make it useful and free from future chicane, can be no longer dispensed with on our part: and perhaps while I am writing, something may have already happened to cut off this appeal to friendly accommodation. To what consequences such an event would lead, cannot be calculated. To such very possibly as we should lament without being able to controul. Your earnestness with Monsieur de Montmorin, and his with the Court of Spain, cannot be more pressing than the present situation and temper of this country requires. The case of St. Marie happens to be the incident presenting itself in the moment when the general question must otherwise have been brought forward. We rely on this occasion on the good Offices of the M. de la Fayette, whom you are desired to interest in it.
I am with sincere and great esteem Dear Sir Your most obedient and most humble Servt.

Th: Jefferson

